Citation Nr: 1008610	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The appellant served on active duty from October 1974 to May 
1975.  He later served in the Army Reserves from May 1975 to 
May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision, in which the RO 
held, inter alia, that new and material evidence to reopen 
the appellant's claim for service connection for a residuals 
of an injury to the left shoulder had not been submitted.  
The appellant filed a notice of disagreement (NOD) in April 
2006, and the RO issued a statement of the case (SOC) in 
November 2006.  The next month, the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

In October 2007, the Board reopened the Veteran's claim for 
service connection for a left shoulder disability, and 
remanded the claim  for service connection, on the merits, to 
the RO ( via the Appeals Management Center (AMC) in 
Washington, DC), for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)) and 
returned the matter remaining appeal to the Board for further 
appellate consideration.

In August 2007, the appellant testified during a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of the hearing is of record.  During the 
hearing, the appellant submitted additional evidence, along 
with a signed waiver of RO jurisdiction.  See 38 C.F.R. § 
20.800 (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.   Credible, persuasive evidence clearly and unmistakably 
shows that the Veteran's left shoulder disability pre-existed 
service and was not aggravated by service, and that 
therefore, there is no medical nexus between the Veteran's 
left shoulder disability and service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1137,  5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3,307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The April 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the October 2004 letter.  A November 2007 letter provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the November 2007 
letter, and opportunity for the Veteran to respond, the 
December 2008 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA, and private treatment records, and the reports of 
February 2005 and October 2006 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's August 2007 Board hearing, along 
with various written statements provided by the Veteran and 
by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that, when no preexisting 
condition is noted upon entry into service, a veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit held, in Wagner, that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by 
clear and unmistakable evidence that (1) the Veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.

The report of enlistment examination dated in May 1974 
indicates that the Veteran's upper extremities were normal.  
On his Report of Medical History, the Veteran denied a 
history of a painful or trick shoulder or elbow.

A November 1974 service treatment record reflects that the 
Veteran complained of pain in his left shoulder.

November 1974 treatment records include notations that the 
Veteran had a long history of a dislocated left shoulder.  He 
stated that it came out when he was doing the parallel bars.  
On examination, there were no deformities noted.  It was 
noted that there was a good history of recurrent dislocation 
of the left shoulder.  He first injured the shoulder in 1972.  
All were reduced by the patient himself.  Physical 
examination was unremarkable.

A November 1974 service record shows that the Veteran was 
placed on duty with limitations.  He had chronic dislocation 
of the left shoulder and was scheduled for surgery in January 
1975.

A November 1974 report of in-service x-ray shows that the 
Veteran reported a two-year history of left shoulder pain and 
numerous dislocations.  The x-rays revealed a Bankart lesion 
and Hill-Sach's lesion, which were both consistent with 
recurrent dislocation of the shoulder.

A November 1974 service statement, signed by the Veteran, 
indicates that he had been notified by competent medical 
authorities that, based upon preliminary findings, he was 
erroneously enlisted or inducted, because he did not meet the 
procurement medical fitness standards for enlistment or 
induction.  It was fully explained to him that, provided the 
approved findings of a Medical Board corroborate the 
preliminary findings concerning his unfitness, the Veteran 
may be discharged from military service, even though he meets 
the physical standards for retention.

A service note indicates that the Veteran was admitted to the 
Army hospital in January 1975 and discharged in March 1975.  
It was noted that he had been diagnosed with recurrent 
dislocation of the left shoulder and had undergone a Bristow 
arthroplasty of the left shoulder.

A March 1975 service record shows that the Veteran had pain 
in his left shoulder.  He was placed on duty with temporary 
limitations until April 1975.

An April 1975 service record indicates that the Veteran was a 
very active soldier.  Range of motion of the left shoulder 
was 90 percent of normal.

A December 1978 Report of Medical History reflects the 
Veteran's report a history of a painful or trick shoulder.  
It was noted that he had a chronic dislocation of the 
shoulder in 1975 and underwent Bristol operation that year.  
There was no recurrence of dislocation since the operation.  
He now had full range of motion and strength.  Examination at 
that time shows that the Veteran's upper extremities were 
normal.  The surgical scar of the left shoulder was noted.  
He was noted to be status post chronic dislocation of the 
left shoulder.  He had undergone a Bristol procedure.

A January 1979 service record shows that December 1978 x-rays 
of the left shoulder were normal except for a metallic 
implant, presumably a screw.  Range of motion of the shoulder 
was normal.  There was no tenderness or pain on resisted 
abduction or rotation.  There was normal strength and no 
subluxation.

Post service, a May 2001 VA outpatient treatment record shows 
that the Veteran sought a general physical examination.  He 
noted his past left shoulder surgery in 1974.  He denied any 
muscle ache or joint stiffness.

A June 2003 private treatment record shows that the Veteran 
had severe endstage osteoarthritis of the left shoulder.

An October 2003 private treatment record indicates that the 
Veteran reported a history of recurrent dislocation of his 
left shoulder.

A May 2004 private treatment record shows that the Veteran 
complained of left shoulder pain.  It was noted that he had 
chronic degenerative joint disease.

A June 2004 private report of x-rays shows that the Veteran 
had severe degenerative joint disease of the left shoulder.  
There was a metal screw in the glenoid following prior 
surgery.

In a December 2004 written statement, the Veteran indicated 
that he injured his shoulder while in service in 1974 while 
crossing the monkey bars.  He was diagnosed with a dislocated 
shoulder.  The injury occurred in October 1974, and the 
surgery was in November 1974.

On February 2005 VA examination, the Veteran recounted his 
story of injuring his shoulder in service and undergoing 
surgery.  He did not remember a left shoulder dislocation 
history prior to then.  From the x-rays, it appeared the 
Veteran underwent a Bristow procedure.  He improved and was 
able to complete his tour of duty.  Now, he has had pain for 
the last twelve years.  X-rays revealed marked narrowing, 
sclerosis, and osteophyte formation in the glenohumeral and 
acromioclavicular joints.  He had a screw along the anterior 
glenoid margin and a possible healed fracture along the 
superior aspect of the scapula versus prominent osteophyte 
formation.  The humeral head appeared anteriorly subluxed in 
relation to the glenoid on the scapular view.  The assessment 
was severe left shoulder degenerative arthritis.

In his April 2006 written statement, the Veteran indicated 
that he passed his May 1974 induction physical.  To his 
knowledge, he was never asked if he had a left shoulder 
condition.  To his knowledge, he knew of no history of left 
shoulder dislocation. To his knowledge, at age 15, he had no 
history of frequent dislocation, as was noted in the November 
1974 report.

In October 2006, the Veteran underwent VA examination.  His 
claims file was reviewed.  The Veteran stated that his 
initial injury was in 1974 while he was on the parallel bars.  
His service treatment record indicated that his initial 
injury was  in 1972 prior to service.  He underwent surgery 
in 1974 that helped somewhat.  The Veteran had chronic, 
longstanding left shoulder pain that gradually worsened.  He 
denied any trauma after service.  The Veteran now denied an 
injury in 1972.  Following the examination, the diagnosis was 
left shoulder severe degenerative joint disease and chronic 
pain.  The examiner noted that there was conflicting evidence 
of when the initial injury occurred.

In a November 2006 addendum, a VA clinician provided an 
opinion.  His claims file and medical records were reviewed.  
She noted that the Veteran reported in November 1974 that he 
first injured his left shoulder in 1972.  This appeared to be 
when he had his initial injury and developed instability of 
the left shoulder.  He subsequently underwent surgery.  This 
surgery did achieve preventing further dislocation.  The 
Veteran most likely already had underlying damage to his 
cartilage.  The procedure itself did limit range of motion 
but produced more stability.  The Veteran now developed 
degenerative joint disease of the glenohumeral joint of the 
left shoulder and may require further surgery.  It was her 
opinion that the Veteran's injury and dislocations prior to 
service are what led to his degenerative joint disease.  
There is no evidence that service further aggravated this.  
In fact, the procedure in service probably improved his 
instability over the years.

In a July 2007 written statement, S.K., M.D. indicated that 
he was asked to discuss the causation of the Veteran's 
degenerative shoulder condition.  His May 1974 enlistment 
examination shows there was no painful injury or problem with 
the shoulder.  There was some question as to whether the 
Veteran injured his shoulder in 1972.  However, Dr. K had no 
record of that ever being the case.  The only verifiable 
information that he had is that the Veteran suffered an 
injury on the parallel bars in basic training on November 16, 
1974, which subsequently resulted in instability of the 
shoulder.  Then a Bristow procedure was done in January 1975.  
Since that time, the Veteran had on and off shoulder problems 
and now had degenerative joint disease of the left shoulder.  
Dr. was able to state with reasonable assuredness that the 
injury on May 14, 1974 began the process of progressive 
deterioration of the shoulder.  The Bristow procedure was 
also possibly responsible for some degenerative changes in 
the shoulder, as this procedure has been noted to sometimes 
accompany further deterioration of the shoulder, although 
providing stability.  Therefore, Dr. K opined that the 
shoulder injury that occurred on May 14, 1974, was the 
instigating factor of the Veteran's current medical condition 
requiring further surgery.

In a July 2007 letter, submitted on behalf of Dr. K, it was 
noted that Dr. K previous indicated the date of the Veteran's 
injury was May 14, 1974.  Instead, the correct date was 
November 6, 1974.

During the August 20 board hearing, the Veteran testified 
before the undersigned at the RO.  To the best of his 
knowledge, he did not have a painful or trick shoulder prior 
to service.  He stated this on his May 1974 enlistment 
examination.  He stated that he had never had any pain or had 
sought any medical treatment.  When he was examined for entry 
into service, no defects or diagnoses were noted.  He did not 
recall injuring his left shoulder prior to service.  He first 
hurt his shoulder in service in November 1974 while 
exercising on the parallel bars.  Despite the history given 
in the November 1974 record, the Veteran did not injure his 
shoulder in 1972.  He had surgery in service and has had 
continuous medical or self care since that time.

In an April 2008 written statement, the Veteran's sister 
indicated that, to her knowledge, the Veteran had no injuries 
to his shoulder prior to enlisting in the service in 1974.

In an April 2008 written statement, M.S., M.D. indicates that 
he had records that indicated that the Veteran's enlistment 
in May 1974 shows that there was no injury or problem with 
his shoulder.  On November 16, 1974, he injured his shoulder 
while on the parallel bars.  He acquired instability and 
underwent a Bristow procedure.  It was Dr. S's opinion that 
the shoulder had progressed to dislocation arthropathy as the 
Veteran was quite young for degenerative changes.  The 
Bristow procedure has also been shown to potentially 
exacerbate arthritic changes after dislocation, depending on 
any accompanying procedures.  Therefore, it was his opinion 
that the shoulder injury that occurred during basic training 
was the instigative factor in the current medical condition.

The Veteran has asserted in recent statements that he did not 
injure his left shoulder prior to entering service.

The May 1974 enlistment examination report shows that the 
Veteran's upper extremities were normal.  Therefore, the 
presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

However, the Board finds that the credible, persuasive 
evidence pertinent to service clearly and unmistakably shows 
that the Veteran injured his left shoulder prior to service.  
The Veteran first complained of left shoulder pain in service 
on November 6, 1974, shortly after the beginning of his 
active duty on October 25, 1974.  Beginning on that date, the 
Veteran reported a two-year history of injuring his left 
shoulder.  The first injury was in 1972.  Indeed, virtually 
every reference to a left shoulder disorder in the service 
treatment records notes that it existed prior to service.

An x-ray taken on November 6, 1974, just thirteen days after 
the Veteran began active duty, revealed Bankart lesion and 
Hill-Sachs lesion.  It was noted on the x-ray report that 
both of these diagnoses were consistent with recurrent 
dislocation of the shoulder.

Furthermore, the service records indicate that the Veteran 
signed a November 1974 statement, indicating that he had been 
notified that he had been erroneously inducted, because he 
did not meet the procurement medical fitness standards for 
enlistment.  Therefore, it was possible he may be discharged 
from service.  In the Board's view, this evidence supports 
the in-service findings of a pre-existing condition.

The only evidence supporting the Veteran's contention that he 
had no left shoulder injuries prior to service are his more 
recent statements, beginning in December 2004.  The Board 
finds that these statements are not as credible and not as 
probative as those given by the Veteran in 1974 and 1975, at 
the time of his treatment in service.  The statements made by 
a veteran to a physician the first time he seeks treatment 
for a disorder are considered highly probative by the Board.  
Furthermore, the Veteran's statements made contemporaneously 
with his service and his injury, in 1974 and 1975 are more 
probative with regard to medical history than his statements 
made more recently, in 2003, or the statement of his sister, 
based on her recollection.  

The July 2007 and April 2008 opinions from the Veteran's 
private physicians are noted by the Board.  However, both 
physicians indicated that there was no evidence of an injury 
to the left shoulder prior to service, and this is simply not 
the case.  In addition to the numerous statements by the 
Veteran that he first injured his shoulder in 1972, there is 
the report of the November 6, 1974, x-ray, which revealed 
Bankart lesion and Hill-Sachs lesion, both of which were 
noted to be consistent with recurrent dislocation of the 
shoulder.  Neither the July 2007 nor the April 2008 private 
physicians' opinions addressed this evidence. As their 
conclusions that there was no evidence showing a prior injury 
are incorrect, there opinions on this matter have no 
probative value.  See, e.g.,  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) a medical opinion based on an inaccurate 
factual premise has no probative value).  

Based on consistent statements of the Veteran during service 
that he first injured his shoulder prior to service, the 
medical evidence in November 1974 showing that the Veteran's 
left shoulder disability was consistent with recurrent 
dislocation of the shoulder, and the lack of any probative 
medical evidence to the contrary, the Board finds that the 
evidence on this point is clear and unmistakable.  Thus, the 
first prong of the standard for rebutting the presumption of 
soundness has been met.

As for the second prong, as previously noted, the service 
treatment records confirm the Veteran's contention that he 
underwent surgery for his left shoulder in January 1975.  
However, a subsequent April 1975 service treatment record 
shows that the Veteran was a very active soldier, and range 
of motion of his shoulder was 90 percent of normal.  There is 
no separation examination report associated with the claims 
file.  However, the Veteran separated from active duty in May 
1975.  Subsequently, he had reserve service.  A December 1978 
report of his medical history indicates that the Veteran 
reported that he had no recurrence of dislocation since his 
operation in 1975.  He also had full range of motion and 
strength of his left shoulder.  The upper extremities were 
normal.

Evidence of the Veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disease 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

After service, the Veteran did not seek treatment for his 
left shoulder until 2003, almost three decades since his 
discharge from active duty.  The post-surgery records, as 
discussed above, show that the Veteran had no further 
dislocations from that time until 1978.  In addition, his 
range of motion was 90 percent of normal by April 1975 and 
completely normal in 1978.  The Board notes that a May 2001 
VA outpatient treatment record shows that the Veteran 
reported a history of his surgery in 1974 but denied any 
muscle ache or joint stiffness at that time.

In a November 2006 addendum, the October 2006 VA examiner 
indicated that the surgery the Veteran underwent in service 
prevented further dislocation.  The Veteran most likely 
already had underlying damage to his cartilage.  He now had 
degenerative joint disease.  It was the examiner's opinion 
that the Veteran's injury and dislocations prior to service 
led to his degenerative joint disease.  There was no evidence 
that service further aggravated this; in fact, the procedure 
performed in service probably improved his instability.

With regard to the July 2007 and April 2008 opinions, as 
noted above, both private physicians indicated that there was 
no evidence of a pre-service injury.  The Board found this 
assertion to be incorrect.  As such, their opinions that the 
Veteran's left shoulder disability began in service are not 
probative as regards the question of whether his pre-existing 
disability was aggravated in service.

Both Dr. K and Dr. S have suggested that the Bristow 
procedure that was performed could lead to degenerative 
changes.  Dr. K stated that the procedure was possibly 
responsible, and Dr. S indicated that the procedure has been 
shown to potentially exacerbate arthritic changes.  However, 
these opinions only suggest the possibility of the Veteran's 
in-service surgery causing his current degenerative joint 
disease.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
medical nexus).  Therefore, such a medical opinion would not 
provide persuasive support for the claim.

As the more probative and definitive evidence of record 
supports a finding that the Veteran's left shoulder 
disability was not aggravated by service, the Board finds 
that this constitutes clear and unmistakable evidence that 
the Veteran's left shoulder disability pre-existed service 
and was not aggravated thereby.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  Moreover, the Board finds that the November 
2006 VA opinion that the Veteran's left shoulder degenerative 
joint disease is not related to service is probative of the 
medical nexus question.  Id.

Thus, credible, persuasive evidence clearly and unmistakably 
shows that the Veteran's left shoulder disability pre-existed 
service and was not aggravated by service, and that, 
therefore, there is no medical nexus between the Veteran's 
left shoulder disability and service.

Finally, as regards any direct assertions by the Veteran or 
his representative that the Veteran's left shoulder 
disability is related to service, the Board finds that such 
assertions provide no basis for allowance of the claim.  As 
indicated above, this claim turns on the question of medical 
etiology of the current left shoulder disability (strain) for 
which service connection is sought-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his representative is shown to be other than a 
layperson without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on such a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a left shoulder disability must be 
denied.  In reaching the conclusion to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


